

117 HR 3184 IH: Civil Rights Modernization Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3184IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 230 of the Communications Act of 1934 to clarify that such section has no effect on civil rights laws with respect to the targeting of covered advertisements, and for other purposes.1.Short titleThis Act may be cited as the Civil Rights Modernization Act of 2021.2.No effect on civil rights laws with respect to targeting of covered advertisements(a)In generalSection 230(e) of the Communications Act of 1934 (47 U.S.C. 230(e)) is amended by adding at the end the following:(6)No effect on civil rights laws with respect to targeting of covered advertisementsNothing in this section shall be construed to impair or limit, with respect to the targeting of a covered advertisement by a provider of an interactive computer service—(A)an investigation under, or the enforcement of, any civil rights law;(B)any claim in an administrative or civil action arising under any civil rights law; or(C)any charge in a criminal prosecution for a violation of any civil rights law..(b)DefinitionsSection 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)) is amended by adding at the end the following:(5)Civil rights lawThe term civil rights law means—(A)any Federal, State, or local law, any part of which prohibits discrimination or other adverse action on the basis of a protected class or status;(B)any other Federal law that is administered or enforced, in whole or in part, by the Civil Rights Division of the Department of Justice; or(C)any Federal, State, or local law that prohibits the dissemination of false or misleading information intended, with respect to an election for public office, to prevent voters from casting their ballots or to prevent voters from voting for the candidate of their choice.(6)TargetingThe term targeting means the use by a provider of an interactive computer service of any information technology, including an algorithm or a software application, to deliver or show a covered advertisement to any particular subset of users who are part of or have a protected class or status.(7)Covered advertisementThe term covered advertisement means an advertisement for the delivery or publishing of which a provider of an interactive computer service receives any consideration (monetary or otherwise) directly from the advertiser.(8)Protected class or statusThe term protected class or status means actual or perceived race, color, ethnicity, religion, national origin, sex (including sexual orientation and gender identity), age, disability, familial status, pregnancy, genetic information, or citizenship or immigration status.(9)Genetic informationThe term genetic information has the meaning given such term in section 201 of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff)..(c)Effective dateThe amendments made by this section shall apply with respect to the targeting of a covered advertisement that occurs on or after the date of the enactment of this Act.